DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 02/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2021/0082622).
Regarding claim 1, Kim discloses a ceramic electronic device (Fig. 2, 100) comprising: a multilayer chip (Fig. 2, 110) in which each of a plurality of dielectric layers (Fig. 2, 111) and each 
Regarding claim 3, Kim further discloses that the external electrodes include a conductive resin layer including a metal component ([0100]).  
Regarding claim 4, Kim further discloses that the water repellent agent includes at least one of a silicon-based material ([0099]) and a fluorine-based material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2021/0082622) in view of HAN et al (US 2019/0103224).
Regarding claim 2, Kim fails to specifically teach the claim limitations. 
HAN teaches that a coating layer can be made so that the thickness A is 10 nm or more (Table 1, #4-13 thickness 10-211 nm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAN to the invention of Kim, in order to increase the damp proof yield to 100% (HAN [0043]).

Additional Relevant Prior Art:
YOSHIDA (US 2016/0095223) teaches that a main surface layer of an external electrode can be thicker than the end surface section Fig. 5.
ASANO et al (US 2018/0082788) teaches that a part of the main surface layer of an external electrode can be thicker than the end surface section Fig. 3-4.
Lee et al (US 10366834) teaches relevant art in Fig. 1-6.
YANG et al (US 2019/0385795) teaches relevant art in Fig. 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848